DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 12, 14-15, 17-18 and 20-27 were rejected in Office Action from 01/04/2022.
	Applicant filed a response, amended claim 1 and cancelled claims 14, 17, 20, and 23.
	Claims 12, 15, 18, 21-22, 24-29 are currently pending in the application, of claims 28-29 are withdrawn from consideration. Claims 1-11, 13, 16 and 19 were previously cancelled. 
	Claims 12, 15, 18, 21-22, 24-27 are being examined on the merits in this Office Action. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103 (maintained)
Claim(s) 12-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (U.S. Patent Application Publication 2015/0221950).
Regarding claims 12 and 15, Minami teaches a negative electrode active material (title) containing a negative electrode active material particle (i.e., particles made of SiOx) (abstract);
the negative electrode active material particle comprising a silicon compound shown by SiOx (0.8 ≤ x ≤ 1.1) (paragraph [0012]).
Given that the material and composition of the negative electrode active material particles of Minami is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the negative electrode active material particles of Minami would inherently exhibit the same properties including the XANES spectrum, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claims 18 and 21, Minami teaches the median diameter of the negative electrode active material particle is 1µm to 15µm (paragraph [0022]).
Regarding claim 24, Minami teaches the negative electrode active material particle has a surface layer portion containing a carbon material (i.e., the negative electrode active material may be used in combination with a carbonaceous active material) (paragraph [0024]).   
Regarding claims 22, Minami teaches the median diameter of the negative electrode active material particle is 1µm to 15µm (paragraph [0022]).
Regarding claim 26, Minami teaches a negative electrode comprising the negative electrode active material as described above in claim 12 (paragraph [0043]).
Regarding claim 27, Minami teaches a lithium ion secondary battery (i.e., battery) comprising the negative electrode (i.e., the electrode) as described above in claim 26 (paragraphs [0016], [0032], [0048]-[0053]).

Claim Rejections - 35 USC § 103 (maintained)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. Patent Application Publication 2015/0221950).
Regarding claim 25, Minami teaches the negative electrode active material as described above in claim 12 and claim 24 to include the carbon material. Further, Minami teaches the carbon material has a thickness of 1 nm or more.
It is noted that Minami differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Minami overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    

Response to Arguments
Applicant arguments filed 03/31/2022 have been fully considered but they are not persuasive. 	
Applicant argue the claimed features exhibit remarkable effects and unexpected results and cites paragraphs [0015], [0017], and [0019] of the instant specification as support of the features (see page 6 of Applicant Arguments/Remarks from 03/31/2022).
Examiner respectfully disagree. In reference to the cited paragraphs, such describe that the silicon compound contained in the negative electrode active material has a silicon dioxide (SiO2) and a silicon (Si) component. The claim is completely silent with regards to these components and simply recites the negative electrode active material comprising SiOx where 0.5≤x≤1.6. Further, the cited paragraphs describe XANES peak associated with Si-O, Li-Si and O-Li bonds where a peak in the vicinity of 532eV is attributable to Si-O bonds in occlusion of Li to form Li-Si or O-Li and a peak in the vicinity of 539 to 541 is attributable to an Si-O bond with high covalent properties. Nowhere in the claims are recited any of these characteristics, features, or Li-O, Li-S, Si-O components. Again, the claim only recites the negative electrode active material comprising SiOx where 0.5≤x≤1.6 which includes a broad range of possibilities. Since Minami teaches an identical negative electrode active material to the one claimed comprising SiOx where 0.8 ≤ x ≤ 1.1 and lithium silicate, it can be interpreted that such would include Li-O, Li-S and Si-O bonds. Moreover, it is not clear how the lithium is present in the negative electrode active material particle as the claim only recites the decrease of the peak of 532eV attributable to the insertion or occlusion of Li. Is it lithium metal? A particular lithium compound? Is lithium included in the negative electrode active material but not recited in the claim? Further, in reviewing example 1-1, it appears that the negative electrode active material is subjected to XANES measurements with no Li introduced (before charging) and after 50% charging (see example 1-1 and table 2). 
In reference to the unexpected results, Examiner notes that the claims are not considered reasonably commensurate in scope with the results and example in the specification (see MPEP 716.02). In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range of 0.5≤x≤1.6. In the instant case, the claims cannot be taken commensurate in scope with example 1-1 as alleged for at least the reason that there are a range of possibilities of SiOx where 0.5≤x≤1.6 which are nowhere in the examples or evaluated in the specification in a manner which would support a material to have properties which would be desirable and/or unexpected in a manner which could give the claimed range a secondary consideration to overcome the rejection. The negative electrode active material in example 1-1 corresponds to a specific material Moreover, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argue that even when the silicon compound described in the prior art is stoichiometrically the same as the one claimed, it cannot be reasonably to conclude that both materials would give equivalent XANES spectra and further cites paragraphs [0048]-[0050] and [0115] as an example of distinction with regards to the XANES spectra  (see pages 7-9 of Applicant Arguments/Remarks from 03/31/2022).
Examiner respectfully disagree. In reference to the cited paragraphs, such describes a XANES spectrum in relation to an Si-O covalent bonding property. Therefore, it is clear that the XANES spectrum is associated with a property corresponding to the negative electrode active material particle. Since the negative electrode active material particles of Minami is identical to the material and composition as used in the present invention and as recited, it is clear that the negative electrode active material particles of Minami would exhibit the same properties. Further, paragraph [0048] recites the XANES spectrum in association with Li-Si, Si-O and O-Li bonds however, as indicated above, the claim only recites the negative electrode active material comprising SiOx where 0.5≤x≤1.6 and is silent with regards to these components or characteristics. It is reiterated that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Minami teaches SiOx where 0.8 ≤ x ≤ 1.1 and the claimed invention SiOx where 0.5≤x≤1.6. Clearly, they are identical compositions and it is reasonable to say the same characteristics involving an Si-O bond and properties would be expected.   
With respect to the arguments alleging that example 1-1 and comparative example 1-1 of the invention have the same composition except the existence and nonexistence of the strongest peak of 532eV (see paragraphs [0115]-[0116] and table 2), Applicant admits that this is due, for example, to temperature conditions when the negative electrode active material particle is composed. As such, it is not the SiOx where 0.5≤x≤1.6 that is changed, is the conditions to form the composition. Both, the claimed invention and the prior art have the same composition, changing the conditions such as temperature can be selected by routine experimentation so at the very least, one of ordinary skill in the art can consider forming the same composition in various conditions where local bonding between elements can be changed resulting in different XANES results of the same composition. In fact, Minami teaches forming the composition with high temperature heat treating (paragraph [0018], [0034], [0072]). Therefore, it can be concluded that in the changes of temperature, different local bonding between elements in the negative electrode active material particle would be exhibited which would result in different XANES measurements that include the ones claimed. In conclusion, it is reasonably to conclude that the negative electrode active material particle of Minami inherently exhibit the same properties as it is exactly the same as the one claimed. Or in other words, based on the Applicant arguments, it can be concluded that SiOx where 0.8 ≤ x ≤ 1.1, which is the negative electrode active material particle of Minami, would exhibit a range of XANES spectra results corresponding to changes in the local bonding of elements based on how the temperature conditions change in the formation of the composition. This is NOT a unique feature discovered. Is a property that indicative of the SiOx where 0.8 ≤ x ≤ 1.1 which would also be exhibited in the claimed SiOx where 0.5≤x≤1.6. 
Moreover, the Examiner notes that the patentability of a product does not depend on its method of production. If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). The claim does not recites the process by which the material is limited. In addition, if the material is defined by the process steps by which the material is made or where the manufacturing process would be expected to impart distinctive structural characteristics of the material, the patentability of the material over the prior art should be considered by the implied structure from the process steps (see MPEP 2113). Nowhere in claim 1 is recited the particular process step associated with Example 1-1 to an extent where there is distinction between prior art material and the one claimed.  
Applicant argue that Minami does not mention a state of Si-O bonding and is structurally different from the invention as Minami negative electrode active material particle includes SiOx containing a lithium silicate phase (see pages 10-11 of Applicant Arguments/Remarks from 03/31/2022).
Examiner respectfully disagree. The argument is unpersuasive as the claim as recited does not exclude other materials to be included. Minami teaches the negative electrode active material comprising SiOx where 0.8 ≤ x ≤ 1.1 which meets the requirements of the claimed negative electrode active material particle. 
Applicant argue the claimed XANES spectrum reflects a particular crystallization or elemental arrangement of the claimed material (see page 11 of Applicant Arguments/Remarks from 03/31/2022). 
Examiner respectfully disagree. As previously indicated, the particular crystallization or compositional arrangement is not particularly defined in the claim therefore, the arguments are moot. 
Applicant argue the XANES spectrum can be changed/adjusted depending on processing conditions such as temperature/heat to form the composition and different XANES spectrum can corresponds to the same SiOx material and evidence in the specification shows that the material particle can be change/alter by these conditions which is not the same as Minami (see pages 12-16 of Applicant Arguments/Remarks from 03/31/2022).
Examiner respectfully disagree. As previously discussed and also mentioned in Applicant remarks, XANES analysis, which is a chemical characterization technique known where a spectra is obtained in experiments, shows element-specific and local bonding of materials. As such, XANES spectra results would depend on the particular bond energy of specific elements (see previous Office Action response to arguments section). Therefore, it is recognized that the same material can result on different XANES results depending on the particular bond energy or elements characteristics. 
A example can be presented in water. Different XANES peaks would be observed in liquid water and ice (which is also water) because the bond energy between elements is different. However, this does not mean that is a different composition it would still corresponds to water. As such, Applicant is argue that the claimed invention is different because of the claimed XANES spectrum which is not taught in Minami. However, the claim only recites the negative electrode active material particle is SiOx where 0.5≤x≤1.6 and Minami teaches SiOx where 0.8 ≤ x ≤ 1.1 which is identical. Minami teaches temperature changes in the formation of the negative electrode active material which would evidently affect the bond energy of elements and would result in a range of XANES results to include the ones cliaimed. Again, this is NOT and inventive feature or a new property discovered in the SiOx material. This is a property that the material exhibit based on different conditions. The claim as recited is basically like articulating that one invented or discovered ice because it shows a different XANES spectra than that of liquid water.  In conclusion, since the claim only recites the negative electrode active material particle comprising SiOx where 0.5≤x≤1.6 and Minami teaches the negative electrode active material particle comprising SiOx where 0.8 ≤ x ≤ 1.1 and there is nothing in the claim different or distinguishing from that of the prior art in reference to a defined material or composition, it is reasonably to conclude that Minami would inherently exhibit the same range of characteristics measured from XANES experiments therefore, the Examiner maintains its position with regards to the anticipation and consider it was properly established. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. Patent Application Publication 2005/0079417).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723